Name: Commission Regulation (EC) NoÃ 438/2008 of 21 May 2008 cancelling the registration of certain names in the Register of protected designations of origin and protected geographical indications (LÃ ¶wensteiner Mineralquelle (PDO), Bad Niedernauer Quelle (PDO), Kisslegger Mineralquelle (PDO), Teinacher Mineralquellen (PDO), Lieler Quelle (PDO), Gemminger Mineralquelle (PDO), Ã berkinger Mineralquellen (PDO))
 Type: Regulation
 Subject Matter: Europe;  marketing;  agricultural structures and production;  beverages and sugar;  consumption
 Date Published: nan

 22.5.2008 EN Official Journal of the European Union L 132/14 COMMISSION REGULATION (EC) No 438/2008 of 21 May 2008 cancelling the registration of certain names in the Register of protected designations of origin and protected geographical indications (LÃ ¶wensteiner Mineralquelle (PDO), Bad Niedernauer Quelle (PDO), Kisslegger Mineralquelle (PDO), Teinacher Mineralquellen (PDO), Lieler Quelle (PDO), Gemminger Mineralquelle (PDO), Ã berkinger Mineralquellen (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 12(1) thereof, Whereas: (1) In accordance with the second subparagraph of Article 12(2) of Regulation (EC) No 510/2006 and pursuant to Article 17(2) of that Regulation, Germany's applications to cancel the registration of LÃ ¶wensteiner Mineralquelle, Bad Niedernauer Quelle, Kisslegger Mineralquelle, Teinacher Mineralquellen, Lieler Quelle, Gemminger Mineralquelle and Ã berkinger Mineralquellen have been published in the Official Journal of the European Union (2). (2) As no objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, registration of these designations should be cancelled. (3) In light of the above, these designations must be removed from the Register of protected designations of origin and protected geographical indications. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 Registration of the designations listed in this Annex to this Regulation is hereby cancelled. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 194, 22.8.2007, p. 18 (LÃ ¶wensteiner Mineralquelle), OJ C 194, 22.8.2007, p. 19 (Bad Niedernauer Quelle), OJ C 194, 22.8.2007, p. 20 (Kisslegger Mineralquelle), OJ C 195, 23.8.2007, p. 13 (Teinacher Mineralquellen), OJ C 195, 23.8.2007, p. 14 (Lieler Quelle), OJ C 195, 23.8.2007, p. 15 (Gemminger Mineralquelle) and OJ C 195, 23.8.2007, p. 16 (Ã berkinger Mineralquellen). ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 510/2006: Class 2.2. Natural mineral waters and spring waters GERMANY LÃ ¶wensteiner Mineralquelle (PDO) Bad Niedernauer Quelle (PDO) Kisslegger Mineralquelle (PDO) Teinacher Mineralquellen (PDO) Lieler Quelle (PDO) Gemminger Mineralquelle (PDO) Ã berkinger Mineralquelle (PDO)